DETAILED ACTION
This office action is responsive to communications filed on August 23, 2021.  Claims 1, 14, 16, 18, 19, 21 and 23 have been amended.  New claims 25-30 have been added.  Claims 1-9, 11-14, 16-21, 23 and 25-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (US 2008/0144500).

Regarding Claim 1, Chen teaches a method for efficient channel access utilizing a channel assessment mode, the method comprising:
determining, by a stationary or mobile device, that a predetermined condition exists on a radio bandwidth (“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “The baseband processing unit 223 further logically represents information received from hardware (e.g., on a wireless card), which performs the physical layer carrier sensing to determine whether the channel is busy or free” – See [0035]; “A backoff state is defined herein in general as a period of time during which a device has prepared a transmission but is waiting to send the transmission because it has received an indication that the channel is "busy" (e.g., is being used by another device). The 802.11 standards provide for specific backoff procedures” – See [0042]; Station 112 (mobile device) determines that the medium is busy (predetermined condition exists on the radio bandwidth)); and
in response to the stationary or mobile device determining that the predetermined condition exists on the radio bandwidth, initiating, by the stationary or mobile device, the channel assessment mode by the stationary or mobile device, wherein the channel assessment mode is configured to implement a randomized channel assessment scheme configured for efficiently accessing a channel on the radio bandwidth (“A backoff state is defined herein in general as a period of time during which a device has prepared a transmission but is waiting to send the transmission because it has received an indication that the channel is "busy" (e.g., is being used by another device). The 802.11 standards provide for specific backoff procedures” – See [0042]; “The basic medium access protocol is a distributed coordination function (DCF) that allows for automatic medium sharing between compatible physical layers through the use of carrier sense medium access with collision avoidance (CSMA/CA) and a random backoff time following a busy medium condition” – See [0004]; In response to the predetermined condition, the device initiates a randomized channel assessment scheme that performs a backoff for a random time before attempting to access the medium again).


monitoring the radio bandwidth for one or more triggering events indicative of interference and detecting at least one of the one or more triggering events indicative of interference on the radio bandwidth (“At a step 610, a communication device in a wireless network detects receipt of a collision rate value from a destination device” – See [0045]; “Upon detecting the collision status value, at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate, to determine whether to activate its control frame feature” – See [0047]; The station 112 (mobile device) monitors the bandwidth for a collision rate value transmitted by the AP and detects the triggering event when the received value is greater than a threshold).

Regarding Claim 3, Chen teaches the method of Claim 2.  Chen further teaches that the monitoring the radio bandwidth comprises determining a probability of transmission packet collision threshold (“A suitable Cactivate can be determined based on factors including, but not limited to type of traffic to be transmitted (e.g. voice might have a different threshold compared to data traffic because in general voice traffic is more sensitive to the collision due to its delay sensitive nature), system loading, local congestion level, the channel quality indicated by Received Signal Strength (RSS), allowable link rate, etc, and device 112 could be preconfigured with the threshold value or receive the threshold value through one or more transmissions, e.g., from access point 113” – See [0047]; The station (mobile device) determines the threshold based on congestion levels, RSS or link rates of the radio bandwidth or a value received on the radio bandwidth from the AP); and
the detecting at least one of the one or more triggering events comprises determining that a current or historical probability of transmission packet collision exceeds the probability of transmission packet collision threshold (“at step 620, device 112 compares the received collision rate value to a predefined collision rate threshold Cactivate … If the received collision rate value exceeds Cactivate” – See [0047]; The detecting the triggering event comprises determining that the collision rate/probability exceeds the threshold Cactivate).

Regarding Claim 4, Chen teaches the method of Claim 3.  Chen further teaches that the stationary or mobile device comprises a mobile device (“System 100 comprises a plurality of communication devices described in additional detail below that communicate with each other using a wireless medium … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0029]; “System 100 further comprises of a plurality of wireless communication devices 111, 112, 121, 122, 131 and 132, which are also commonly referred to as stations” – See [0030]; The station is a mobile device such as a mobile radio, laptop, PDA, etc.); and
the determining that the current or historical probability of transmission packet collision exceeds the probability of transmission packet collision threshold comprises receiving information by the mobile device from an access point, the received information being indicative of the current or historical probability of transmission packet collision (“a communication device in a wireless network detects receipt of a collision rate value from a destination device … In an infrastructure-based network, the destination device for the stations in a coverage area is the access point” – See [0045]; “The collision rate value can be transmitted by the access point 113 and received by the station 112 using any suitable means” – See [0046]; The collision rate/probability information is received from an access point).

Regarding Claim 5, Chen teaches the method of Claim 4.  Chen further teaches that the receiving the information comprises receiving the information in response to requesting, by the mobile device from the access point, information indicative of the current or historical probability of transmission “a station first entering the coverage area of access point 113 and having an intended transmission may (upon successful handoff) request collision rate information from the access point, which may be transmitted in a unicast message” – See [0046]; The station (mobile device) requests the collision rate information from the access point).

Regarding Claim 6, Chen teaches the method of Claim 1.  Chen further teaches that the determining that the predetermined condition exists comprises: monitoring the radio bandwidth for one or more radio channel measurement criteria (“device 112 could be preconfigured with the threshold value or receive the threshold value through one or more transmissions, e.g., from access point 113” – See [0046]; The station (mobile device) monitors the radio bandwidth for a collision rate threshold which is a measurement criteria for determining whether the medium is heavily loaded).

Regarding Claim 13, Chen teaches the method of Claim 1.  Chen further teaches that the determining that the predetermined condition exists comprises:
monitoring for previously failed resulting in a failed retransmissions number and determining whether the failed retransmissions number exceeds a predetermined threshold (“The parameters being monitored can include: … a number of retransmission attempts by the device” – See [0024]; “For each such parameter (indicating collision status) that is monitored by the device, the device compares the parameter with a corresponding predefined threshold, at a step 320” – See [0038]; The mobile device monitors a number of retransmissions, where each successive retransmission indicates that a previous transmission has failed.  The number of retransmissions is compared to a predefined threshold).

Claims 21 and 23 are rejected based on reasoning similar to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of Sirotkin et al. (US 2015/0271729).

Regarding Claim 7, Chen teaches the method of Claim 6.  Chen teaches accessing a first radio access system over the radio bandwidth by the stationary or mobile device (“system 100 (and the systems illustrated by reference to specific embodiments) is described herein as an 802.11 WLAN” – See [0026]; The station accesses a 802.11 WLAN (first radio access system) over the bandwidth).
Chen does not explicitly teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system; and determining that the identified one or more signals correspond to the second radio access system different than the first radio access system.
However, Sirotkin teaches teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system; and determining that the identified one or more signals correspond to the second radio access system different than the first radio access system (“At 308 of the method 300, the UE may determine that a WLAN channel utilization value associated with a serving access point” – See [0064]; “At 312 of the method 300, the UE may determine that a received signal code power measurement associated with a target cell of the UTRAN is greater than the UTRAN received signal power threshold” – See [0065]; The UE (mobile device) measures/monitors the bandwidth for signal code power measurements of a UTRAN system (second radio access system) that is different from the WLAN system (first radio access system) and detects a trigger event when the signal from the UTRAN system is greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises monitoring the radio bandwidth to identify one or more signals corresponding to a second radio access system different than the first radio access system, and determining that the identified one or more signals correspond to the second radio access system different than the first radio access system.  Motivation for doing so would be to enable resources on the first radio access system (e.g., WLAN) to be freed up by steering the mobile device’s traffic to a second radio access system (See Sirotkin, [0003]).

Regarding Claim 8, Chen teaches the method of Claim 6.  Chen does not explicitly teach that the monitoring the radio bandwidth for one or more radio channel measurement criteria comprises determining a channel utilization ratio threshold; and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold.
However, Sirotkin teaches that monitoring the radio bandwidth for one or more radio channel measurement criteria comprises determining a channel utilization ratio threshold; and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold (“individual PLMNs that share the UTRAN may transmit independent sets of RAN assistance parameters” – See [0031]; “the RAN assistance parameters may include … a second set of thresholds that are to be used by the UE 104 for steering traffic from the WLAN to the UTRAN. The thresholds of the first and second sets of thresholds may include one or more of … a WLAN utilization threshold” – See [0032]; “At 308 of the method 300, the UE may determine that a WLAN channel utilization value associated with a serving access point of the WLAN is greater than the WLAN channel utilization threshold” – See [0064]; “The WLAN channel utilization for an indicated WLAN identifier may correspond to a WLAN channel utilization value from basic service set (BSS) load information element (IE) obtained from IEEE 802.11 ( Beacon or Probe Response) signaling for the indicated WLAN identifier” – See [0035]; The mobile device monitors the radio bandwidth for a WLAN channel utilization rate threshold and detects a triggering event when the WLAN channel utilization is greater than the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include determining a channel utilization ratio threshold and determining that the current channel utilization ratio exceeds the channel utilization ratio threshold for the same reasons as those given with respect to Claim 7.

Regarding Claim 11, Chen teaches the method of Claim 2.  Chen does not explicitly teach that the monitoring the radio bandwidth comprises monitoring data throughput on the radio bandwidth and determining a data throughput threshold; and the detecting the at least one of the one or more triggering events comprises determining that a current or historical data throughput falls below the data throughput threshold.
However, Sirotkin teaches monitoring data throughput on the radio bandwidth and determining a data throughput threshold; and the detecting the at least one of the one or more triggering events comprises determining that a current or historical data throughput falls below the data throughput threshold (“The thresholds of the first and second sets of thresholds may include one or more of a UTRAN signal strength threshold, a UTRAN signal quality threshold, a WLAN utilization threshold, a WLAN backhaul data rate threshold (uplink and/or downlink)” – See [0032]; “the UE may determine that a WLAN channel utilization value associated with a serving access point of the WLAN is greater than the WLAN channel utilization threshold, an available backhaul downlink bandwidth associated with the access point is less than the WLAN downlink backhaul rate threshold, an available backhaul uplink bandwidth associated with the access point is less than the WLAN uplink backhaul rate threshold” – See [0064]; The mobile device monitors data rates (throughput) on the radio bandwidth and determines one or more data rate thresholds.  The mobile device detects a triggering event by determining that the data rate is less than the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the monitoring the radio bandwidth comprises monitoring data throughput on the radio bandwidth and determining a data throughput threshold and the detecting the at least one of the one or more triggering events comprises determining that a current or historical data throughput falls below the data throughput threshold for the same reasons as those given with respect to Claim 7.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of in view of Mukherjee et al. (US 2018/0317246).

Regarding Claim 12, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred.
However, Mukherjee teaches that determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred (“By the network node calculating the weight for each bearer based on quality of service, the weight corresponding to an LBT setting, and scheduling the one or more bearers for transmission based on the calculated weight, the network node enables the prioritization of traffic of certain bearers during LBT, based on their associated QoS. Traffic may be then be prioritized when performing LBT by choosing the LBT algorithm and parameters, e.g., shorter initial CCA sensing time, shorter extended CCA sensing time, etc. . . . which are mapped to the calculated weight. This leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi, by performing LBT, while at the same time enabling the prioritization of information to be transmitted” – See [0054]; “the selection of the LBT setting may be based on a highest priority bearer weight of the weights of the two or more bearers” – See [0093]; A predetermined condition for determining a channel assessment mode is based on a high priority QoS class for the traffic, wherein the LBT parameters for channel access are adjusted based on the QoS priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that determining that the predetermined condition exists comprises determining a high quality of service (QoS) priority class of the data to be transferred in order to provide fairer sharing of the unlicensed spectrum with other technologies, such as WiFi.

Regarding Claim 14, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the determining that the predetermined condition exists comprises at least one of: determining that a buffer overflow is critical; and/or determining that one or more high priority link packets are to be transmitted.
However, Mukherjee teaches that determining that the predetermined condition exists comprises one of: determining that a buffer overflow is critical, or determining that one or more high priority link packets are to be transmitted (“By the network node calculating the weight for each bearer based on quality of service, the weight corresponding to an LBT setting, and scheduling the one or more bearers for transmission based on the calculated weight, the network node enables the prioritization of traffic of certain bearers during LBT, based on their associated QoS. Traffic may be then be prioritized when performing LBT by choosing the LBT algorithm and parameters, e.g., shorter initial CCA sensing time, shorter extended CCA sensing time, etc. . . . which are mapped to the calculated weight. This leads to better and fairer sharing of the unlicensed spectrum with other technologies such as Wi-Fi, by performing LBT, while at the same time enabling the prioritization of information to be transmitted” – See [0054]; “the selection of the LBT setting may be based on a highest priority bearer weight of the weights of the two or more bearers” – See [0093]; A predetermined condition for determining a channel assessment mode is based on determining that traffic having a high priority QoS class is to be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that determining that the predetermined condition exists comprises determining that one or more high priority link packets are to be transmitted for the same reasons as those given with respect to Claim 12.

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of Tran et al. (US 2012/0163279).

Regarding Claim 16, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the implementing the randomized channel assessment scheme comprises: estimating an end of a data packet being transmitted over the channel; determining a random number; determining a probability threshold; comparing the random number to the probability threshold; and if the determined random number is greater than the probability threshold, initiating transmission at the estimated end of the data packet. 
“Terminals C and D are notified that the packets that the terminals themselves transmitted have collided by receiving the NACK packet, and introduce the packet collision avoidance algorithm before transmitting data, in order to avoid packet collision from repeatedly occurring” – See [0292]; “For the packet collision avoidance algorithm, the packet collision avoidance algorithm described in Embodiment 1 of the present invention may be used. For example, it can be considered that p-persistent or the like may be used as the packet collision avoidance algorithm. For example, Terminals C and D each generate a random number, and if the random number generated by Terminal C is smaller than a specific value p, data is transmitted based on a next interrupt trigger. Further, if the random number generated by Terminal D is greater than the specific value p, a packet is transmitted. Accordingly, only Terminal D transmits a packet, and thus a packet collision can be avoided” – See [0293]; See also Fig. 19; The terminal determines the end of a packet (e.g., NACK or polling trigger).  Terminal D determines a random number and compares the random number to a value p (probability threshold).  If terminal D’s random number is greater than p, then terminal D transmits data at the end of the previously received NACK/polling trigger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include estimating an end of a data packet being transmitted over the channel; determining a random number; determining a probability threshold; comparing the random number to the probability threshold; and if the determined random number is greater than the probability threshold, initiating transmission at the estimated end of the data packet since the p-persistent algorithm disclosed by Tran is a well-known collision avoidance algorithm (See Tran, [0209]).


However, Tran teaches determining a p-persistent access probability threshold range; and if a determined random number falls within the probability threshold range, initiating transmission at the estimated end of the data packet (“Terminals C and D are notified that the packets that the terminals themselves transmitted have collided by receiving the NACK packet, and introduce the packet collision avoidance algorithm before transmitting data, in order to avoid packet collision from repeatedly occurring” – See [0292]; “For the packet collision avoidance algorithm, the packet collision avoidance algorithm described in Embodiment 1 of the present invention may be used. For example, it can be considered that p-persistent or the like may be used as the packet collision avoidance algorithm. For example, Terminals C and D each generate a random number, and if the random number generated by Terminal C is smaller than a specific value p, data is transmitted based on a next interrupt trigger. Further, if the random number generated by Terminal D is greater than the specific value p, a packet is transmitted. Accordingly, only Terminal D transmits a packet, and thus a packet collision can be avoided” – See [0293]; See also Fig. 19; A p-persistent probability threshold range is determined (i.e., the value p and higher).  If the random number determined by the terminal falls into the range of being higher than p, then it transmits its data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include determining a p-persistent access probability threshold range; and if a determined random number falls within the probability threshold range, initiating transmission at the estimated end of the data packet for the same reasons as those given with respect to Claim 16.

Regarding Claim 19, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the implementing the randomized channel assessment scheme comprises: determining a predetermined packet length; based on the predetermined packet length, determining an end of a data packet being transmitted over the channel; determining a random number; determining a probability threshold; comparing the random number to the probability threshold; and if the determined random number is greater than the probability threshold, initiating transmission at the estimated end of the data packet.
However, Tran teaches determining a predetermined packet length; based on the predetermined packet length, determining an end of a data packet being transmitted over the channel; determining a random number; determining a probability threshold; comparing the random number to the probability threshold; and if the determined random number is greater than the probability threshold, initiating transmission at the estimated end of the data packet (“Terminals C and D are notified that the packets that the terminals themselves transmitted have collided by receiving the NACK packet, and introduce the packet collision avoidance algorithm before transmitting data, in order to avoid packet collision from repeatedly occurring” – See [0292]; “For the packet collision avoidance algorithm, the packet collision avoidance algorithm described in Embodiment 1 of the present invention may be used. For example, it can be considered that p-persistent or the like may be used as the packet collision avoidance algorithm. For example, Terminals C and D each generate a random number, and if the random number generated by Terminal C is smaller than a specific value p, data is transmitted based on a next interrupt trigger. Further, if the random number generated by Terminal D is greater than the specific value p, a packet is transmitted. Accordingly, only Terminal D transmits a packet, and thus a packet collision can be avoided” – See [0293]; “Packet size: fixed length of 127 bytes” – See [0446]; See also Fig. 19; A fixed/predetermined packet length of 127 bytes is determined.  The terminal determines the end of a packet (e.g., NACK or polling trigger).  Terminal D determines a random number and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include determining a predetermined packet length; based on the predetermined packet length, determining an end of a data packet being transmitted over the channel; determining a random number; determining a probability threshold; comparing the random number to the probability threshold; and if the determined random number is greater than the probability threshold, initiating transmission at the estimated end of the data packet for the same reasons as those given with respect to Claim 16.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view Rantala et al. (US 2019/0052445) and of Diener et al. (US 2011/0019721).

Regarding Claim 25, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the determining that the predetermined condition exists comprises: determining a channel utilization of the radio bandwidth by one or more of: determining an amount of time an energy level detected on the radio bandwidth exceeds a predetermined threshold; and/or determining a number of measurement occasions that the energy level detected on the radio bandwidth exceeds the predetermined threshold.
However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio since comparing the energy level of a radio channel to an energy threshold for CCA is well-known in the art.
Diener teaches determining a channel utilization of the radio bandwidth based on the number of occasions that the channel is busy (i.e., energy level detected on the radio bandwidth exceeds the predetermined threshold, as disclosed by Rantala) (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the channel is busy (CCAbusy) is divided by the total number of measurement occasions (CCAbusy-+CCAfree) to determine the channel occupancy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine a channel utilization of the radio bandwidth by determining a number of measurement occasions that the energy level detected on the radio bandwidth exceeds the predetermined threshold.  Motivation for doing so would be to enable the mobile station to initiate the channel assessment mode in the presence of overly loaded networks, as indicated by increasing channel occupancy ratio levels (See Chen, [0008] and Diener, [0003]).

Regarding Claim 26, Chen teaches the method of Claim 1.  Chen does not explicitly teach that the determining that the predetermined condition exists comprises: determining a current channel 
However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio for the same reasons as those given with respect to Claim 25.
Diener teaches determining a current channel utilization ratio comprising a ratio between quantity of measurements where the channel is found to be busy (i.e., energy level detected on the radio bandwidth exceeds the predetermined threshold, as disclosed by Rantala) and a quantity of the measurements (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the channel is busy (CCAbusy) is divided by the total number of measurement occasions (CCAbusy-+CCAfree) to determine the channel occupancy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine a current channel utilization ratio comprising a ratio 

Claims 27 and 29 are rejected based on reasoning similar to Claim 25.
Claims 28 and 30 are rejected based on reasoning similar to Claim 26.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0144500) in view of Sirotkin et al. (US 2015/0271729) and further in view of Rantala et al. (US 2019/0052445) and of Diener et al. (US 2011/0019721).

Regarding Claim 9, Chen in view of Sirotkin teaches the method of Claim 8.  Sirotkin further teaches that the determining the current channel utilization ratio threshold comprises receiving information, from an access point, indicative of the current channel utilization ratio threshold (“the management circuitry 156 of the network controller 148 may transmit (e.g., via the Node B 116) RAN parameter information to the UE 104” – See [0020]; “the RAN assistance parameters may include a first set of … The thresholds of the first and second sets of thresholds may include one or more of … a WLAN utilization threshold” – See [0032]).
Chen and Sirotkin do not explicitly teach that the determining the current channel utilization ratio comprises dividing a quantity of measurement occasions the energy level detected on the radio bandwidth exceeds the current channel utilization ratio threshold value by a total number of the measurement occasions.
However, Rantala teaches that an energy level on the bandwidth is compared to a threshold to determine whether the channel is busy or free (“The STA (or AP) may carry out a clear-channel assessment (CCA) procedure in order to determine whether the channel is free or busy. Upon detecting radio energy that exceeds a preset threshold on the channel, the STA may determine that the channel is busy and prevent the transmission. On the other hand, if the STA detects no radio energy exceeding the threshold on the channel during the determined time period, it may carry out the transmission” – See [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine the energy level on the bandwidth relative to a threshold as part of the procedure for computing the channel utilization ratio for the same reasons as those given with respect to Claim 25.
Diener teaches determining the current channel utilization ratio comprising dividing a quantity of measurements where the channel is found to be busy (i.e., energy level detected on the radio bandwidth exceeds the predetermined threshold, as disclosed by Rantala) by a total quantity of the measurement occasions (“persistent collisions and congestions due to overly loaded networks” – See [0003]; “Channel Occupancy (CO) is the ratio between CCAbusy and CCAfree over a given time period and relative to given threshold. CO=CCAbusy/(CCAbusy+CCAfree)” – See [0022]; An energy level is compared to a CCA threshold to determine whether a channel is busy or free.  The number of times the channel is busy (CCAbusy) is divided by the total number of measurement occasions (CCAbusy-+CCAfree) to determine the channel occupancy ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to determine the current channel utilization ratio by dividing a quantity of measurement occasions the energy level detected on the radio bandwidth exceeds the current channel utilization ratio threshold value by a total number of the measurement occasions for the same reasons as those given with respect to Claim 25.

Response to Arguments
Applicant’s arguments filed on August 23, 2021 have been fully considered but they are not persuasive.

On pages 15-16 of the remarks, Applicant argues in substance that Chen does not teach “initiating a channel assessment mode by a stationary or mobile device, wherein the channel assessment mode is configured to implement a randomized channel assessment scheme configured for efficiently accessing a channel on a radio bandwidth” as recited in claims 1, 21 and 23. 

The Examiner respectfully disagrees.  In response to the amended limitations, Examiner has cited additional passages from Chen.  With respect to “determining, by a stationary or mobile device, that a predetermined condition exists on a radio bandwidth,” Chen discloses that a station 112 (mobile device) determines that the medium is busy (“System 100 comprises a plurality of communication devices … The communication devices may be, for instance, portable or mobile radios, laptops, Personal Digital Assistants, etc. As mentioned earlier, the communication devices are operable in accordance with IEEE 802.11 standards” – See [0028]; “The baseband processing unit 223 further logically represents information received from hardware (e.g., on a wireless card), which performs the physical layer carrier sensing to determine whether the channel is busy or free” – See [0035]; “A backoff state is defined herein in general as a period of time during which a device has prepared a transmission but is waiting to send the transmission because it has received an indication that the channel is "busy" (e.g., is being used by another device). The 802.11 standards provide for specific backoff procedures” – See [0042]).
With respect to “in response to the stationary or mobile device determining that the predetermined condition exists on the radio bandwidth, initiating, by the stationary or mobile device, the channel assessment mode by the stationary or mobile device, wherein the channel assessment “A backoff state is defined herein in general as a period of time during which a device has prepared a transmission but is waiting to send the transmission because it has received an indication that the channel is "busy" (e.g., is being used by another device). The 802.11 standards provide for specific backoff procedures” – See [0042]; “The basic medium access protocol is a distributed coordination function (DCF) that allows for automatic medium sharing between compatible physical layers through the use of carrier sense medium access with collision avoidance (CSMA/CA) and a random backoff time following a busy medium condition” – See [0004]).

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478